NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ICT LAW AND TECHNOLOGY GROUP                    No. 18-35823
PLLC, FKA John Doe,
                                                D.C. No. 2:17-cv-01572-TSZ
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

SEATREE PLLC, is a corporation organized
under the laws of the State of Washington,
said corporation further registered as a
Professional Limited Liability Company
(Pllc) with the Washington Secretary of
State; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Thomas S. Zilly, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      ICT Law & Technology Group PLLC, FKA John Doe (“ICT”) appeals from



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s judgment dismissing its 42 U.S.C. § 1983 action alleging federal

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(c). Lyon v. Chase Bank USA,

N.A., 656 F.3d 877, 883 (9th Cir. 2011). We affirm.

      The district court properly dismissed ICT’s procedural due process claim

(Count I) because ICT had an adequate state remedy. See Brogan v. San Mateo

County, 901 F.2d 762, 764 (9th Cir. 1990) (“When state remedies are adequate to

protect an individual’s procedural due process rights, a section 1983 action

alleging a violation of those rights will not stand.”); see also Wash. R. App. P. 17.7

(setting forth procedures for an objection to a commissioner’s ruling).

      The district court properly dismissed ICT’s claims regarding garnishment

(Counts II and III) because ICT failed to allege facts sufficient to show that

defendant King County failed to follow statutory procedures governing

garnishment. See Wash. Rev. Code § 6.27.060, 6.27.070 (procedures for writ

application and issuance of writ); Watkins v. Peterson Enters., Inc., 973 P.2d 1037,

1043-46 (Wash. 1999) (en banc) (explaining that statutory procedures governing

the garnishment process require strict adherence); see also Castro v. County of Los

Angeles, 833 F.3d 1060, 1073-76 (9th Cir. 2016) (en banc) (discussing

requirements to establish municipal liability under Monell v. Department of Social

Services, 436 U.S. 658 (1978)).


                                          2                                      18-35823
      The district court did not abuse its discretion by denying ICT’s motions for

reconsideration because ICT failed to set forth any basis for relief from the

judgment. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d
1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

relief under Fed. R. Civ. P. 59(e) or 60(b)).

      We reject as without merit ICT’s contention regarding denial of its motion

for declaratory judgment.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or documents and facts not presented to the district court. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United States v. Elias,

921 F.2d 870, 874 (9th Cir. 1990).

      Appellant’s notices of intent to unseal (Docket Entry Nos. 29 and 49) will be

resolved in a separate order. All other pending motions and requests, including

ICT’s request set forth in Docket Entry No. 32 for a telephonic hearing, are denied.

      AFFIRMED.




                                          3                                     18-35823